DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “a camera provided in the head part and configured to be able to photograph a user who is a communication partner; and a microphone provided in the head part and configured to be able to form a beam-forming in a specific direction, the method comprising: photographing a user who is a communication partner”. “Photographing a user who is a communication partner” is photographed by a camera. Photographing again is not clear.
Claim 6 recites the limitation “photographing a user who is a communication partner” in a microphone provided in the head part and configured to be able to form a beam-forming in a specific direction, the method comprising: photographing a user who is a communication partner. There is insufficient antecedent basis for this limitation in the claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
Claims 1-5 recite the limitation, "a control unit" shown in Fig. 3 and ¶0043-¶0049.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections

Claim 6 is objected to because of the following informalities: Claim 6 recites “a camera provided in the head part and configured to be able to photograph a user who is a communication partner; and a microphone provided in the head part and configured to be able to form a beam-forming in a specific direction, the method comprising: photographing a user who is a communication partner”. “Photographing a user who is a communication partner” has been duplicated. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaya et al. (US #2018/0374494).

Regarding Claim 1, Yamaya discloses a communication system (Fig. 2), comprising:
a main body part (Yamaya Fig. 1: robot 100);
a head part attached to the main body part so that the head part can be displaced with respect to the main body part (Yamaya Fig. 1: robot head 101, Fig. 2: neck joint drive unit 107 ¶0044 discloses the neck joint drive unit 107 include a plurality of motors. If the control unit 201 drives the plurality of motors, the head 101 of the robot 100 rotates. The neck joint drive unit 107 serves as a face rotation amount acquisition unit, which rotates the head 101 of the robot 100 and acquires a rotation amount thereof);
a control unit (Yamaya Fig. 2: control unit 201) configured to be able to control a position of the head part with respect to the main body part (Yamaya ¶0046 discloses the control unit 201 is electrically connected to each of the sensor group 106 in the head 101 and to each of the neck joint drive unit 107 so as to control the respective parts by reading and executing a control program 205 stored in a storage unit 202);
a camera (Yamaya Fig. 2: camera 104) provided in the head part (Yamaya ¶0039 discloses the head 101 of the robot 100 has a camera 104. ¶0040 discloses the camera 104 is disposed in a lower part of a front surface of the head 101 or in a location of what is called "nose" of a human face. The camera 104 captures an image under the control of a control unit 201) and configured to be able to photograph a user who is a communication partner (Yamaya ¶0052 discloses an image input unit 304, a face detection unit 305, and a mouth part detection unit 306, which function as image acquisition units, acquire a lips image of the target person, who is a predetermined target, at a timing when the voice input unit 301 acquires the voice. Specifically, the image input unit 304 [Fig. 3] inputs the image from the camera 104 in Fig. 1); and
a microphone (Yamaya Fig. 2: microphone array 103) provided in the head part (Yamaya ¶0039 discloses the head 101 of the robot 100 has a microphone array 103. ¶0041 discloses the microphone array 103 is composed of, e.g., 13 microphones. Eight of the 13 microphones are arranged in locations at a height of what is called "forehead" of the human face at regular intervals around a periphery of the head 101, four microphones are arranged at regular intervals around the head 101 above the eight microphones, and one microphone is arranged at a top of the head 101. The microphone array 103 detects sounds generated around the robot 100) and configured to be able to form a beam-forming in a specific direction (Yamaya ¶0057 discloses a sound source separation unit 303 performs arithmetic processing based on a beam forming technique. ¶0060 discloses the sound source separation unit 303 performs a beam steering operation, in which the signal voice is beam-steered [emphasized] in the first direction currently obtained by the sound source arrival direction estimation unit 302; Fig. 3),
wherein the control unit identifies a position of a mouth of the user using an image of the user taken by the camera (Yamaya ¶0052 discloses the mouth part detection unit 306 detects a mouth part from the detected face region and provides it as the lips image. ¶0075 discloses the mouth part detection processing in step S402 [Fig. 4] enables an acquisition of face part detection results, which are labelled coordinate values, first, for example) and
controls the position of the head part so that the identified position of the mouth of the user is included in a region of the beam-forming (Yamaya ¶0060 discloses specifically, if the mouth opening/closing determination unit 307 determines the opening of the lips, the sound source separation unit 303 performs a beam steering operation, in which the signal voice is beam-steered [emphasized] in the first direction currently obtained by the sound source arrival direction estimation unit 302; Fig. 3).
Regarding Claim 2, Yamaya discloses the communication system according to claim 1,
wherein the control unit is further configured to be able to control a direction of a line of sight of an eye part provided in the head part (Yamaya ¶0141 discloses preferably the robot 100 moves to the sound source separation position while making eye contact with the target person or looking toward the target person), and
the control unit controls the direction of the line of sight so as to face in a direction of a face of the user when the control unit controls the position of the head part (Yamaya ¶0095 discloses first, the sound source arrival direction estimation unit 302 in Fig. 3 performs processing of calculating a lips inclination angle S_ang relative to [the camera 104 of] the robot 100 on the basis of the lips inclination of the face image [=the lips image] detected by the face detection unit 305 of Fig. 3 as the estimation processing of the arrival direction of the signal voice [step S404; Fig. 4]).

Regarding Claim 3, Yamaya discloses the communication system according to claim 2,
wherein the control unit identifies a position of the face of the user using the image of the user taken by the camera (Yamaya ¶0052 discloses the face detection unit 305 detects a face region from the input image at the timing when the voice input unit 301 inputs a voice having power, for example, equal to or greater than a predetermined threshold value; Fig. 3) and
controls the direction of the line of sight so as to face in the direction of the face of the user (Yamaya ¶0095 discloses first, the sound source arrival direction estimation unit 302 in Fig. 3 performs processing of calculating a lips inclination angle S_ang relative to [the camera 104 of] the robot 100 on the basis of the lips inclination of the face image [=the lips image] detected by the face detection unit 305 of Fig. 3 as the estimation processing of the arrival direction of the signal voice [step S404; Fig. 4]).

Regarding Claim 4, Yamaya discloses the communication system according to claim 2,
wherein the control unit controls the direction of the line of sight based on an amount of movement of the head part when the control unit controls the position of the head part (Yamaya ¶0088 discloses in Fig. 4, step S403 the mouth opening/closing determination unit 307 subsequently performs rotation determination of the head 101 in Fig. 1. The mouth opening/closing determination unit 307 calculates the differences in the head posture Δroll, Δyaw, and Δpitch [Fig. 6] between the frame image F(t) at the frame time t and the frame image F(t-1) at the frame time (t-1), which is one frame earlier than the frame time t, on the basis of the signal input from the neck joint drive unit 107 in Figs. 1 or 2 to the control unit 201).

Regarding Claim 5, Yamaya discloses the communication system according to claim 1, wherein the control unit:
calculates coordinates of the position of the mouth of the user using the image of the user taken by the camera (Yamaya ¶0075 discloses the mouth part detection processing in step S402 [Fig. 4] enables an acquisition of face part detection results, which are labelled coordinate values. ¶0079 discloses subsequently, the mouth opening/closing determination unit 307 in Fig. 3 performs mouth opening/closing detection processing for detecting the opening of the lips [whether the lips are opened] or the closing of the lips [whether the lips are closed] by using labelled coordinate values [e.g., the labels 49 to 68 and the labels 28 to 36 in Fig. 5] of the mouth part and the nose part calculated in step S402 [step S403]); and
calculates an amount of movement of the head part using the calculated coordinates of the position of the mouth and a relative positional relation between the microphone and the camera (Yamaya ¶0082 discloses in step S403 of Fig. 4, the mouth opening/closing determination unit 307 subsequently finds a difference absolute value Δy between the y coordinate amount difference sum y(t) calculated by the arithmetic operation of the expression (1) for the frame image F(t) at time t and they coordinate amount difference sum y( t-1) calculated by the same arithmetic operation as the expression (1) for a frame image F(t-1) at a time (t-1) which is one frame earlier, by using the following expression (13). ¶0084 discloses in step S403 of Fig. 4, the mouth opening/closing determination unit 307 also calculates a change Δx in the abscissa [the right and left direction of the face] of the lips in the same arithmetic operation as in the above Δy. ¶0086 discloses subsequently, the expression (15) is used to calculate a difference absolute value Δx between the x coordinate amount difference sum x(t) calculated by the arithmetic operation of the expression (14) for the frame image F(t) at time t and the x coordinate amount difference sum x(t-1) calculated by the same arithmetic operation as that of the expression (14) for the frame image F(t-1) at the time (t-1), which is one frame earlier than the time t).

Claims 6-7 are rejected for the same reasons as set forth in Claims 1-5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naoyuki et al. (JP #2018/149625) in view of Gabai (US #2019/0028817).

Regarding Claim 1, Naoyuki discloses a communication system (Fig. 2), comprising:
a main body part (Naoyuki Figs. 1, 6B-6C: robot 1);
a head part attached to the main body part so that the head part can be displaced with respect to the main body part (Naoyuki ¶0021 discloses the head motor 44a is controlled by the control unit 10, and moves the head in the vertical and horizontal directions in order to photograph the various users in the space S. Further, the head motor 44 a moves the head portion up and down and left and right so as to face the specified direction of the user P);
a control unit (Naoyuki Fig. 2: control unit 10) configured to be able to control a position of the head part with respect to the main body part (Naoyuki ¶0031 discloses the control unit 10 [¶0015: the face position changing unit 18] controls the head motor 44a to change the direction of the head of the communication robot 1 as if the communication robot 1 is looking at the face of the user P);
a camera (Naoyuki Fig. 2: camera 41) provided in the head part (Naoyuki ¶0019 discloses the camera 41 is provided at a position corresponding to an eye portion of the communication robot 1) and configured to be able to photograph a user who is a communication partner (Naoyuki ¶0019 discloses the camera 41 photographs an object in a direction facing the communication robot 1); and
a microphone (Naoyuki Fig. 2: microphone 43) provided in the head part (Naoyuki ¶0020 discloses the microphone 43a is provided at a position corresponding to an ear portion of the communication robot 1. The microphone 43b is provided at a position corresponding to a body portion of the communication robot 1) and configured to be able to form a beam-forming in a specific direction (Naoyuki ¶0020 discloses the microphone 43a receives the voice data from the user P and the microphone 43b receives audio data around the communication robot 1, based on an instruction from the control unit 10),
wherein the control unit identifies a position of a mouth of the user using an image of the user taken by the camera (Naoyuki ¶0013 discloses the person identification unit 12 analyzes the image data acquired by the image acquisition unit 11 and specifies the user. For example, the person specifying unit 12 detects a face image from the image data, thereby identifying the user. Here, a plurality of users can be identified. The organ detection unit 13 detects each organ [eye, nose, mouth, and the like] of each user's face identified by the person identification unit 12. ¶0017 discloses the sound receiving unit 22 receives sound data generated by the user P via the microphone 43a. The sound receiving unit 22 may receive sound data after the user P has been identified, or may receive sound data while the mouth of the user P is moving based on the image data acquired by the image acquiring unit 11. The voice recognition unit 23 recognizes the voice content generated by the user P from the voice data received by the voice reception unit 22 ¶0045 discloses a user can be identified when the user's mouth is moving. ¶0046 discloses when the communication robot hears speaking, a user's mouth can be detected and the microphone 43a can be positioned close to the user's mouth) and
controls the position of the head part so that the identified position of the mouth of the user is included in a region of the beam-forming (Naoyuki ¶0013 discloses the user specifying unit 14 identifies a user P who wants to hear the conversation of the communication robot 1 or who is trying to talk to the communication robot 1. For example, the user specifying unit 14 specifies the user P in consideration of the direction of the eyes of the face detected by the organ detecting unit 13, the movement of the mouth, and the like).
Naoyuki may not explicitly disclose controls the position of the head part so that the identified position of the mouth of the user is included in a region of the beam-forming.
However, Gabai (Fig. 5: 510) teaches controls the position of the head part so that the identified position of the mouth of the user is included in a region of the beam-forming (Gabai ¶0110 discloses Beamforming alteration procedure 500 can then start with step 510 by detecting head motion of the user; Figs. 5-8; Fig. 15: create beams according to human locations [beamforming] 1523).
Naoyuki and Gabai are analogous art as they pertain to communication system. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify peripheral acquisition system (as taught by Naoyuki, ¶0014) to provide a user with a selected sound emitted by and/or received from a selected human speaker, by combining object detection and sound selection by using image object detection and beamforming (as taught by Gabai, ¶0069) to focus on a particular speaker within a room with a plurality of sound sources (Gabai, ¶0003).

Regarding Claim 2, Naoyuki in view of Gabai discloses the communication system according to claim 1,
wherein the control unit is further configured to be able to control a direction of a line of sight of an eye part provided in the head part (Naoyuki ¶0013 discloses the user specifying unit 14 identifies a user P who wants to hear the conversation of the communication robot 1 or who is trying to talk to the communication robot 1. For example, the user specifying unit 14 specifies the user P in consideration of the direction of the eyes of the face detected by the organ detecting unit 13, the movement of the mouth, and the like), and
the control unit controls the direction of the line of sight so as to face in a direction of a face of the user when the control unit controls the position of the head part (Naoyuki ¶0013 discloses the person identifying unit 12 detects a face image from the image data, thereby identifying the user. Here, a plurality of users can be identified. The organ detection unit 13 detects each organ [eye, nose, mouth, and the like] of each user's face identified by the person identification unit 12).
Regarding Claim 3, Naoyuki in view of Gabai discloses the communication system according to claim 2,
wherein the control unit identifies a position of the face of the user using the image of the user taken by the camera and controls the direction of the line of sight so as to face in the direction of the face of the user (Naoyuki ¶0012 discloses the image acquisition unit 11 [control unit 10, ¶0023] acquires image data captured via the camera 41. ¶0013 discloses the person identifying unit 12 detects a face image from the image data, thereby identifying the user. The organ detection unit 13 detects each organ [eye, nose, mouth, and the like] of each user's face identified by the person identification unit 12. ¶0019 discloses the camera 41 is provided at a position corresponding to an eye portion of the communication robot 1. Then, the camera 41 photographs an object in a direction facing the communication robot 1. ¶0021 discloses the head motor 44 a moves the head portion up and down and left and right so as to face the specified direction of the user P).

Regarding Claim 4, Naoyuki in view of Gabai discloses the communication system according to claim 2,
wherein the control unit controls the direction of the line of sight based on an amount of movement of the head part when the control unit controls the position of the head part (Naoyuki ¶0021 discloses the head motor 44 a moves the head portion up and down and left and right so as to face the specified direction of the user P).

Regarding Claim 5, Naoyuki in view of Gabai discloses the communication system according to claim 1, wherein the control unit:
calculates coordinates of the position of the mouth of the user using the image of the user taken by the camera (Naoyuki ¶0013 discloses the person identification unit 12 analyzes the image data acquired by the image acquisition unit 11 and specifies the user. For example, the person specifying unit 12 detects a face image from the image data, thereby identifying the user. Here, a plurality of users may be identified. The organ detection unit 13 detects each organ [eye, nose, mouth, and the like] of each user's face identified by the person identification unit 12. As a method of determining the position of each organ of this face, there are various known methods, and for example, an organ detection method of a face using a regression model can be used. E.g., US PGPUB #2014/0185924 describes a method for detecting organs of a face using a regression model. ¶0017 discloses the sound receiving unit 22 receives sound data generated by the user P via the microphone 43a, after the user P has been identified, or receives sound data while the mouth of the user P is moving based on the image data acquired by image acquiring unit 11. The voice recognition unit 23 recognizes the voice content generated by the user P, the voice data received by the voice reception unit 22); and
calculates an amount of movement of the head part using the calculated coordinates of the position of the mouth and a relative positional relation between the microphone and the camera (Naoyuki ¶0015 discloses the face position changing unit 18 changes the position of the face of the communication robot 1 at a position facing the eyes of the user P specified by the user specifying unit 14. The face position changing unit 18 controls the head motor 44a to change the position of the face of the communication robot 1).

Claims 6-7 are rejected for the same reasons as set forth in Claims 1-5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651